          Case 2:20-cv-00738-CMR Document 27 Filed 05/18/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 LYNN OXENBERG and
 RONALD LEWIS

         Plaintiffs,
                                                     Case No. 2:20-cv-00738-CMR
         v.

 ALEX AZAR II, in his official capacity as the
 Secretary of the Department of Health and
 Human Services.

         Defendant.



                PLAINTIFFS’ UNCONSENTED MOTION TO STRIKE/FOR
                            LEAVE TO FILE SUR-REPLY

        Pursuant to this Court’s Order, on May 12, 2020, the Secretary filed a 14-page sur-reply

and reply. See Dkt. #26. On pages 11-12 thereof, the Secretary presented a new argument about

the “record” in this case. Previously, the Secretary asserted that the decisions on which collateral

estoppel is based were not in the record. See Dkt. #17 at 11. In their reply/opposition, Plaintiffs

demonstrated that the decisions are in the record. See Dkt. #23 at 4.

        The May 12 filing now argues that, even though the decision are in the record, the Court

should not review them. This is a new argument which Plaintiffs did not have a chance to respond

to. In the Third Circuit, “An issue is waived unless a party raises it in its opening brief.” See

Laborers’ Int’l Union v. Foster Wheeler Corp., 26 F.3d 375, 398 (3rd Cir. 1994). Thus, Plaintiffs

ask that the argument appearing on pages 11-12 of the May 12 filing be stricken/deemed waived.

        In the alternative, Plaintiffs request leave to file a 3 page sur-reply (attached) that addresses

this issue.
        Case 2:20-cv-00738-CMR Document 27 Filed 05/18/20 Page 2 of 2




Dated: May 18, 2020                       Respectfully submitted,



                                          /s/ Nicholas R. Rodriguez
                                          REED SMITH LLP
                                          Nicholas R. Rodriguez
                                          Attorney I.D. No. 325327
                                          Three Logan Square
                                          1717 Arch Street, Suite 3100
                                          Philadelphia, PA 19103-7301
                                          (215) 851-8100
                                          nrodriguez@reedsmith.com

                                          PARRISH LAW OFFICES
                                          James C. Pistorino (Admitted Pro Hac Vice)
                                          788 Washington Road
                                          Pittsburgh, PA 15228
                                          (412) 561-6250
                                          james@dparrishlaw.com

                                          Attorneys for Plaintiffs




                                      2
